DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/16/2021.  These drawings are approved by the examiner.

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 2/16/2021, with respect to the rejection(s) of claim(s) 1-3 and 6-22 under Martin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of secondary reference Homan.  Homan has been applied as teaching that the first side of the first wood element is adhesively bonded to the first side of the second wood element for creating a load-bearing connection between the first wood element and the second wood element.  
One rejection under section 112(b) has been maintained.  It is noted that the issue appears to be the inadvertent deletion of the word “in” while not deleting the word “the” in claim 1.  
The examiner has again reviewed the claims for potentially allowable material as requested by applicant’s representative and has indicated that claim 4 and its dependent claim 5 . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "introducing adhesive a the space" in line 9.  This term is confusing, in light of the prior version of the term “introducing adhesive in the space”.  It appears that application intended to delete “the” and not “in” in the amendment.  It is suggested that the claim be amended to “introducing adhesive in a space”
Claims 1-22 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (EP 0309356 A1) and Homan (EP 2397288 A1).
As to claim 1, Martin discloses a method (see especially figures 1-10) for connecting a first wood element with a second wood element (wooden plates 2a and 2b, see also elements 21’a and 21’b in Figure 8, or Figure 7, items 21a-c), wherein the first wood element comprises at least one first main fiber direction, wherein the second wood element comprises at least one second main fiber direction, wherein the first wood element comprises a first side cutting through the first main fiber direction, wherein the second wood element comprises a first side cutting through the second main fiber direction, the method having the following steps: 

introducing adhesive in the space between the first side of the first wood element and the first side of the second wood element (see paragraph 0010, reciting that “each plate comprises first and second plurality of ribs of different widths, each rib of the first plurality being separated on either side by two grooves having the same depth or different depths and jointly separating each rib of said first plurality of two ribs of said second plurality.”  See also paragraph 0025, reciting that “the thickness of the seal 9 is equal to the depth 9a of the grooves 7 increased by the small thickness 9b of adhesive which is applied to the spaces (ribs) separating two adjacent grooves and which remains after compression of the stack 10, while on the underside the thickness of the joint is constituted by this aforementioned low value 9b.”); 
curing the adhesive (see paragraph 0040, disclosing “With regard to the colored adhesive, this can be rigid or flexible, after polymerization”  Polymerization of the adhesive reads on the term of “curing”.).
Martin does not disclose that the first side of the first wood element is adhesively bonded to the first side of the second wood element for creating a load-bearing connection between the first wood element and the second wood element.
However, Homan teaches that the first side of the first wood element is adhesively bonded to the first side of the second wood element for creating a load-bearing connection between the first wood element and the second wood element.  Paragraph 0016 teaches “A resulting structure K can be used in an advantageous manner in/as construction element. The assembly (i.e. a composite element) K can comprise or be used to provide, for instance, plate  any subsequent application of external pressure to hold the elements 1, 2 together during curing of the adhesive can be reduced or avoided”  See especially paragraph 0047, disclosing “Figure 6 shows a further alternative embodiment, which differs from the above-mentioned examples in that the friction enhancing means includes a second adhesive 204 which may cure (and locally connect the two elements 1, 2 to each other) before curing the curable adhesive 3, at least part of the second adhesive being applied at a different location between the surfaces than the curable adhesive 3.” And paragraph 0048, disclosing “Optionally, the friction enhancing means 4, 104, 204 as such may serve as spacer means as well, for holding the opposite bonding surfaces 1a, 2a of the elements 1, 2 at a certain (small) glue line receiving space from each other.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first side of the first wood element is adhesively bonded to the first side of the second wood element for creating a load-bearing connection between the first wood element and the second wood element such that any subsequent application of external pressure to hold the elements together during curing of the adhesive can be reduced or avoided as taught by Homan.


Similarly, Homan also discloses that prior to filling the space with adhesive, at least part of the open edges of the space generated by the distance between the first side of the first wood element and the first side of the second wood element are sealed.  See paragraphs 0047-48, cited above, as well as paragraphs 0045-46, teaching that “[0045] Also, in an alternative embodiment, the friction enhancing means can include adhesive dispersing elements, for example breakable adhesive containing elements, for locally dispersing a second adhesive between the elements 1, 2 when they are pressed onto each other. The second adhesive has a different composition than a composition of the (main) curable adhesive 3. The second adhesive can be configured to cure (and to locally connect the two elements 1, 2 to each other) before curing the curable adhesive 3. Such adhesive dispersing/containing elements can be used instead of the above-mentioned locking elements 4, or in addition there-to. For example, in a non-limiting embodiment, the second adhesive can be configured to cure within about one to five minutes or faster, for example within 10 seconds (such as one to five seconds).  [0046] The second adhesive can achieve a first (relatively) connecting force to hold the elements 1, 2 together, after which the 

As to claim 3, Martin discloses that the at least one part of the open edges is filled in for sealing.  See paragraph 0028, cited in claim 2 above, which cites that the ribs and grooves are used to separate and contain the adhesive.

As to claim 6, Martin discloses that the distance is greater than 0.3 mm.  See paragraph 0021, disclosing that “Each of the wooden plates is machined so as to have ribs 5 (equidistant in the case of FIG. 1); it is easy to verify that these ribs, of uniform height, constitute an effective means so that the thickness of the layer of colored glue 3 has a desired value (when this is applied in the spaces 4 separating two adjacent ribs 5 and on these same ribs), in principle variable over a relatively wide range which can exceed 3 mm and even more, while ensuring the uniformity of this thickness over the entire length of the plates.”  Paragraph 0030 teaches that “The thickness of the adhesive joint which appears on the upper face of the element 15 of FIG. 4 and on the upper and lower faces of the element 16 of FIG. 6 varies within a relatively wide value range which can exceed 50 mm and even more.”  
Similarly, Homan discloses that discloses that the distance is greater than 0.3 mm.  See especially paragraphs 0033-34, teaching “[0033] Also, for example, in a non-limiting embodiment, a maximum size of each of the locking elements 4 can be 1 mm, particularly 0.5 mm.  Alternatively, a maximum size of each of the locking elements 4 can be larger than 1 mm, for example about 4 mm or larger.  [0034] Besides, for example, a minimum size of each of the friction enhancing elements can be 0.1 mm, for example about 0.4 mm, or smaller than 0.1 mm, 

As to claim 7, Martin discloses that the distance is greater than 1 mm. See paragraph 0021, disclosing that “Each of the wooden plates is machined so as to have ribs 5 (equidistant in the case of FIG. 1); it is easy to verify that these ribs, of uniform height, constitute an effective means so that the thickness of the layer of colored glue 3 has a desired value (when this is applied in the spaces 4 separating two adjacent ribs 5 and on these same ribs), in principle variable over a relatively wide range which can exceed 3 mm and even more, while ensuring the uniformity of this thickness over the entire length of the plates.”  Paragraph 0030 teaches that “The thickness of the adhesive joint which appears on the upper face of the element 15 of FIG. 4 and on the upper and lower faces of the element 16 of FIG. 6 varies within a relatively wide value range which can exceed 50 mm and even more.”  

As to claim 8, official notice is taken that it is well known and conventional that the adhesive bonding between the first wood element and the second wood element after curing the adhesive is designed to withstand a traction, pressure, shear or torsion stress of at least 5 Newton per square millimeter.
Alternatively, Homan teaches in paragraph 0016 that “A resulting structure K can be used in an advantageous manner in/as construction element. The assembly (i.e. a composite element) K can comprise or be used to provide, for instance, plate material, a wall, laminate, a sandwich construction, a construction block, a construction beam, a door, a window, a window casings, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the adhesive bonding between the first wood element and the second wood element after curing the adhesive is designed to withstand a traction, pressure, shear or torsion stress of at least 5 Newton per square millimeter in order to enable the use of the resulting structure as plate material, a wall, laminate, a sandwich construction, a construction block, a construction beam, a door, a window, a window casings, ceiling parts, board, a floor part, a roof box in order to meet building code as a construction element.  

As to claim 9, Martin discloses that the first main fiber direction is arranged parallel to the second main fiber direction.  See Figures 1-10, showing parallel grain lines and thus parallel fiber directions.  See also paragraph 0039, which discloses that “arranged with the fibers parallel or perpendicular to each other passing from one plate to the consecutive plate.”

As to claim 10, Martin disclose that the first side of the first wood element has a plane surface and the first side of the second wood element has a plane surface.  See paragraph 0006, disclosing “cutting of this stack, preferably perpendicular to the plane defined by it, in slices whose width corresponds to the height of the lamellae, so as to obtain the aforementioned material”  See also Figures 1-10, disclosing numerous planar surfaces which are bonded.

perpendicular to each other passing from one plate to the consecutive plate.”

As to claim 12, changes in size and shape, and rearrangement of parts is obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first side of the first wood element and the first main fiber direction have an angle between 45.degree. and 90.degree., wherein the first side of the second wood element and the second main fiber direction have an angle between 45.degree. and 90.degree..
Alternatively, Homan makes obvious that the first side of the first wood element and the first main fiber direction have an angle between 45.degree. and 90.degree., wherein the first side of the second wood element and the second main fiber direction have an angle between 45.degree. and 90.degree...  Homan teaches in paragraph 0015 that “The composite element K can have various shapes, for example straight, curved, rectangular (as in Fig. 1), square, convex, concave, elongated, beam- or rodlike, and a combination of these and/or other shapes, as will be appreciated by the skilled person.”  Such shapes increase the amount of end products that can be manufactured.  Paragraph 0016 teaches some of these shapes, teaching that “A resulting structure K can be used in an advantageous manner in/as construction element. The assembly (i.e. a composite element) K can comprise or be used to provide, for instance, plate material, a wall, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first side of the first wood element and the first main fiber direction have an angle between 45.degree. and 90.degree., wherein the first side of the second wood element and the second main fiber direction have an angle between 45.degree. and 90.degree. as suggested by Homan’s curved shapes in order to increase the amount of end products that can be manufactured such that the resulting structure  can be used in an advantageous manner in/as construction element.

As to claim 13, Martin discloses that the first side of the first wood element is parallel to the first side of the second wood element.  See figures 1-10.  See also paragraphs 0039, disclosing that “arranged with the fibers parallel or perpendicular to each other passing from one plate to the consecutive plate.”
Similarly, Homan discloses that the first side of the first wood element is parallel to the first side of the second wood element.  See Figure 2 of Homan.

As to claim 14, Martin does not disclose the first side of the first wood element does not contact the first side of the second wood element.
However, changes in size and shape, and rearrangement of parts is obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that wherein the first side of the first wood element does not contact the first side of the second wood element.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first side of the first wood element does not contact the first side of the second wood element so that the elements have “a certain (small) glue line receiving space from each other.”  

As to claim 15, Martin does not disclose the first side of the first wood element is adhesively bonded to the first side of the second wood element without a third wood element being adhesively bonded to both of the second side of the first wood element and the second side of the second wood element for creating a load-bearing connection between the first wood element and the second wood element.
However, changes in size and shape, and rearrangement of parts is obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that wherein the first side of the first wood element is adhesively bonded to the first side of the second wood element without a third wood element being adhesively bonded to both of the second side of the first wood element and the second side of the second wood element for creating a load-bearing connection between the first wood element and the second wood element.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first side of the first wood element is adhesively bonded to the first side of the second wood element without a third wood element being adhesively bonded to both of the second side of the first wood element and the second side of the second wood element for creating a load-bearing connection between the first wood element and the second wood element so that the elements have “a certain (small) glue line receiving space from each other.”  

As to claim 16, Martin discloses that the first wood element on the first side in the first main fiber direction does not overlap the second wood element on the first side. Figures 2, 6, and 8 are examples of non-overlapping arrangements.
Homan also discloses similar arrangements wherein the first wood element on the first side in the first main fiber direction does not overlap the second wood element on the first side.  See Figures 1 and 2, for example.



As to claim 18, changes in size and shape, and rearrangement of parts is obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that wherein the first wood element comprises a second side cutting through the third main fiber direction, wherein the first wood element on the second side has at least one area with the first main fiber direction and at least one area with the third main fiber direction, wherein a third wood element at least one fifth main fiber direction and a sixth main fiber direction, wherein the third wood element comprises a first side cutting through the fifth main fiber direction, wherein the third wood element on the first side has at least one area with the fifth main fiber direction and at least one area with a sixth main fiber direction, wherein the method has the following further steps: arranging the third wood element on the first side at a distance to the second side of the first wood element, wherein the at least one area of the first wood element with the third main fiber direction is arranged vis-a-vis of the at least one area of 

As to claim 19, official notice is taken that it is well known and conventional that the ceiling slab is formed by the first, second and third wood element adhesively connected to each other.
Additionally, Homan discloses that it is known that the product is formed by the first, second and third wood element adhesively connected to each other.  See Figure 2, showing more than three elements, which are sequentially adhesively connected to each other.

As to claim 20, official notice is taken that it is well known and conventional that the first, second and third wood element is a cross-laminated timber element, respectively.  Such materials are conventional construction elements, and frequently used in construction beams and other materials.

As to claim 21, official notice is taken that it is well known and conventional that the first side of the first wood element is smoothed or filled in and/or the first side of the second wood element is smoothed or filled in before arranging the first side of the first wood element at a distance to the first side of the second wood element.  Examples of such a well known and conventional steps that would read on this limitation is sanding or grinding.


Similarly, Homan also discloses that the adhesive is filled in the space between the first side of the first wood element and the first side of the second wood element created by arranging the first wood element on the first side at the distance to the first side of the second wood element, and wherein the adhesive is cured with the distance between the first side of the first wood element and the first side of the second wood element.  See especially all figures, showing the spacing created by the friction elements and the filled in adhesive spaces.

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4 and dependent claim 5, the prior art of record does not disclose the additional limitation of either that the volume enclosed between the first sides of the first and second wood element is calculated, the volume of the adhesive filled is measured, the calculated volume is compared with the measured volume, and a statement is made about the quality of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK